Citation Nr: 0104778	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a joint and muscle 
disorder due to undiagnosed illness.

2.  Entitlement to service connection for a kidney disorder 
due to undiagnosed illness.

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling. 


INTRODUCTION

The veteran had verified active duty from February 1983 to 
July 1993. This matter comes on appeal from a November 1999 
decision by the Boise VA Regional Office which denied service 
connection for a joint and muscle disorder, and a kidney 
disorder, as due to undiagnosed illness, and assigned a 10 
percent evaluation for low back strain, effective February 3, 
1999.

The issues of service connection for a joint and muscle 
disorder, and a kidney disorder, as due to undiagnosed 
illness, are the subject of a remand section of this 
decision.


FINDING OF FACT

Service-connected low back strain is manifested by complaints 
of pain with certain activities and slight limitation of 
motion.


CONCLUSION OF LAW

An evaluation greater than 10 percent for low back strain is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5292, 5293, 5295 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to both the veteran and his representative, satisfy 
the requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA orthopedic examination was provided. No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  According to VA's General Counsel, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is rated 
under Diagnostic Code 5293.  VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31,262 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000). 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).

Limitation of motion of the lumbar spine is evaluated as 
follows: Severe, 40 percent; Moderate, 20 percent; Slight, 10 
percent. 38 C.F.R. § 4.71a, Code 5292.

Lumbosacral strain is evaluated as follows: Severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; With characteristic pain on 
motion, 10 percent; With slight subjective symptoms only, 
noncompensable. 38 C.F.R. § 4.71a, Code 5295.

Pronounced intervertebral disc syndrome, with persistent 
symptoms, warrants a 60 percent evaluation. Severe; recurring 
attacks, with intermittent relief, warrants a 40 percent 
evaluation. Moderate; recurring attacks, a 20 percent 
evaluation. Mild, a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Code 5293.


Analysis

The veteran was accorded a VA orthopedic examination in 
October 1999. He said that since service he continued to have 
recurrent low back pain. He had obtained naturopathic 
manipulation as well as chiropractic manipulation, with 
relief. He was given pain medications and muscle relaxants at 
some point, which provided some minimal relief, but the 
veteran preferred structural manipulation therapy for its 
greatest benefit. Currently, he had constant low back pain 
which he rates as a 1/10 in severity. He denied radiation. 

His low back was made worse if he bent over, if he squatted 
greater than 30 minutes or attempted to lift greater than 60 
pounds. His pain was relieved by applications of heat, 
soaking in a warm bath, or massage. He denied taking any oral 
pain medications or muscle relaxants. He states over the past 
two years he had worked part-time temporary work secondary to 
stress and renal disease. He had lost no time from work 
during this period due to back or hip problems.

Objectively, there was slight tenderness to percussion over 
the lumbar area, but no
guarding was noted. Paraspinal muscles were symmetrical, 
without fasciculations.
Straight leg raises were negative to 90 degrees in a sitting 
position. Lower extremity motor strength is 5/5 bilaterally. 
Light touch, proprioception and vibratory sense were all 
intact bilaterally. Patellar reflexes were 2+ bilaterally. 
Lumbar spine flexion was to 88 degrees, with fingertips 5 
inches from the floor. Extension 20 was degrees. Lateral 
flexion was 30 degrees to the right, 27 degrees to the left. 
Hip abduction 30 was degrees on the right, 54 degrees on the 
left. Adduction was 27 degrees bilaterally. X-rays of lumbar 
spine were normal. No subsequent treatment records or 
examination reports have been presented.

Based on the above reported symptoms and clinical findings, 
there is no basis for an evaluation in excess of the 10 
percent now in effect. Limitation of motion of the low back 
is shown to be no more than slight, and no muscle spasm or x-
ray evidence of degenerative changes has been reported. No 
symptoms or signs of degenerative disc disease have been 
demonstrated. The evidence of record indicates that the 
primary manifestation of the service-connected low back 
strain is subjective pain.  However, the Board finds that 
such symptomatology is insufficient to warrant a rating 
greater than 10 percent under any potentially applicable 
criteria.  38 C.F.R. § 4.71a.  The Board considered assigning 
a higher rating for functional impairment due to pain, but 
concludes that it is not warranted given that there is no 
evidence of significant loss of range of motion, deficits in 
motor strength, atrophy, or any indication that the veteran's 
low back disability plays an appreciable role in hindering 
his ability to ambulate, climb, bend, stoop, squat, and the 
like.  38 C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 Vet. App. 
202 (1995). Further, the Board notes that the veteran does 
not take medication for symptomatic relief and has not lost 
time from work specifically due to the service-connected 
disability. Accordingly, an increase in the present 10 
percent evaluation for low back train is not warranted. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5292, 5293, 5295.


ORDER

An increased rating for low back strain is denied.


REMAND

The veteran contends that he has joint and muscle stiffness 
and pain and kidney symptomatology due to his service in the 
Persian Gulf. The Board further notes that the Veterans 
Claims Assistance Act of 2000 eliminates the requirement that 
a claimant come forward first with evidence of a well-
grounded claim before the Secretary is obligated to assist 
the claimant in the developing the facts pertinent to the 
claim, and imposes specific duties to obtain relevant records 
and examinations to substantiate disability claims. 
Consequently, the Board will defer its decision as to this 
issue pending completion of the development requested below.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999). Signs and symptoms which may be 
manifestations of undiagnosed illness include signs or 
symptoms involving fatigue, headaches, joint pain, and the 
respiratory system.  38 C.F.R. § 3.317(b)(1), (3), (10) 
(1999).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The veteran should be requested to 
provide the names, address and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization have been 
received, to the extent possible, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.

2.  Upon completion of the above, the 
veteran should be afforded appropriate VA 
examinations to determine the nature and 
etiology of his claimed Persian Gulf-
related undiagnosed illness, manifested 
by joint and muscle pain and stiffness, 
and kidney symptoms. The claims folder 
and a copy of this REMAND must be made 
available to the examiners for review in 
conjunction with the examinations.  

The examiners should question the veteran 
in order to obtain all pertinent history 
concerning the claimed disorders.  All 
necessary tests and studies should be 
conducted as determined appropriate by 
the examiners. The date of onset of the 
signs and symptoms of the claimed 
conditions should be noted.  The 
examiners should be requested to provide 
a diagnosis for each claimed condition, 
if possible and, if not feasible, the 
examiners should so state.  In any event, 
the examiners should identify all 
objective indications of chronic 
disability.  The examiners are further 
requested to provide an opinion 
concerning the etiology of any joint and 
muscle stiffness and pain and kidney 
symptomatology found to be present, to 
include the likelihood that each 
condition had its onset in or is 
otherwise related to the veteran's period 
of active service.  The examiners should 
also comment on whether any 
manifestations noted are the result of 
any disorder originating in service, 
based on the examiners' review of the 
claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability.  The rationale for all 
opinions expressed should be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
joint and muscle stiffness and pain and 
kidney symptomatology must be reviewed 
with specific consideration of both 38 
C.F.R. § 3.317 (1999), VBA All-Stations 
Letter 98-17, and VAOPGCPREC 4-99 (May 3, 
1999).  If the claims remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and the veteran should be provided 
an opportunity to respond.

 The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



